                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )    Case No. 99-CR-0097-002-CVE
                                                     )            (14-CV-0342-CVE-JFJ)
ELLIOT TOLES,                                        )
                                                     )
                       Defendant.                    )


                                    OPINION AND ORDER

       On June 23, 2016, Elliot Toles filed an amended motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (Dkt. # 176). Section 2255 provides that “[a] prisoner in

custody under sentence of a court established by Act of Congress claiming the right to be released

upon the ground that the sentence was imposed in violation of the Constitution or laws of the United

States . . . may move the court which imposed the sentence to vacate, set aside or correct the

sentence.”

       On August 6, 1999, a grand jury returned a superseding indictment (Dkt. # 2) charging Toles

and DeMarques M. Morris with interference with commerce (counts one, four, and six), using and

carrying a firearm in furtherance of a crime of violence (counts two, five, and seven), and bank

robbery (counts three and eight). Counts six and seven were dismissed by plaintiff and defendants

exercised their right to a jury trial on the remaining charges, and they were found guilty on counts

one, two, three, four, five, and eight. Dkt. ## 100, 101. Toles received a sentence of 692 months

imprisonment, and this included consecutive sentences of 300 months as to counts two and five for

his convictions under 18 U.S.C. § 924(c). Dkt. # 125. The crime of violence that provides the basis
for defendant’s § 924(c) convictions is interference with commerce in violation of 18 U.S.C. § 1951,

also known as Hobbs Act robbery. Dkt. # 2. Defendant filed a notice of appeal, and his convictions

and sentence were affirmed on appeal. Dkt. # 135. On March 9, 2009, defendant filed a motion to

reduce or modify his sentence (Dkt. # 154), and the motion was dismissed for lack of jurisdiction.

Dkt. # 156. On June 19, 2014, defendant filed a motion to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255 (Dkt. # 164) arguing that he was entitled to a sentencing reduction based on

the Supreme Court’s decision in Alleyne v. United States, 570 U.S. 99 (2013).

       On June 23, 2016, defendant filed an amended § 2255 motion (Dkt # 176) arguing that he

is entitled to relief under the Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551

(2015), and he asks the Court to vacate his convictions under 18 U.S.C. § 924(c).1 He argues that

Hobbs Act robbery does not qualify as a crime of violence under the elements clause of § 924(c)(3).

Dkt. # 176, at 4. In Johnson, the Supreme Court found that the residual clause of the Armed Career

Criminal Act, 18 U.S.C. § 924(e) (ACCA), was unconstitutionally vague in violation of the Due

Process Clause of the Fifth Amendment. Johnson, 135 S. Ct. at 2556-57. In Welch v. United States,

136 S. Ct. 1257 (2016), the Supreme Court held that Johnson is retroactively applicable to cases on

collateral review. Johnson was decided by the Supreme Court on June 26, 2015, and a motion




1
       Defendant requested leave to withdraw his original § 2255 motion (Dkt. # 164), and he asked
       to proceed only with the Johnson claim asserted in his amended § 2255 motion. Dkt. # 175.
       The Court allowed defendant to withdraw his original § 2255 motion, and that motion is no
       longer pending. Id.

                                                 2
seeking relief under Johnson would be timely if it were filed no later than June 27, 2016.2 See Dodd

v. United States, 545 U.S. 353 (2005) (one year statute of limitation under § 2255 (f)(3) runs from

the date that the Supreme Court initially recognized a new constitutional right, rather than the date

the new right was made retroactive to cases on collateral review). The Court ordered plaintiff to

respond to defendant’s § 2255 motion. Dkt. # 177. Plaintiff filed a motion (Dkt. # 178) asking the

Court to stay this case in light of a case pending before the Tenth Circuit, because it appeared that

the Tenth Circuit would decide in United States v. Hopper, Appeal No. 15-2190, whether the

reasoning of Johnson applied to the definition of “crime of violence” provided in § 924(c)(3). The

Court stayed the case pending a ruling in Hopper. Dkt. # 179.

       On June 7, 2018, the Court lifted the stay following decisions in Hopper and United States

v. Salas, 889 F.3d 681 (10th Cir. 2018). Salas was issued before Hopper and, in Salas, the Tenth

Circuit found that the residual clause of § 924(c)(3)(B) is unconstitutionally vague in light of the

Supreme Court’s decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018). The Court appointed

counsel to represent defendant and set briefing deadlines on defendant’s § 2255 motion. Dkt. # 181.

Before the response could be filed, the Tenth Circuit issued its decision in United States v. Melgar-

Cabrera, 892 F.3d 1053 (10th Cir. 2018), in which the Tenth Circuit determined that Hobbs Act

robbery qualifies as a crime of violence under the elements clause of § 924(c)(3)(A). The elements

clause, in part, defines a “crime of violence” as any offense that “has as an element the use,



2
       When calculating the one year statute of limitations under § 2255, federal courts refer to Fed.
       R. Civ. P. 6(a) to compute the applicable deadline. United States v. Hurst, 322 F.3d 1256,
       1260 (10th Cir. 2003). Under Rule 6(a)(1)(C), if a deadline falls on a Saturday, Sunday, or
       legal holiday, the time period continues to run until the next day that is not a weekend or
       legal holiday. June 26, 2016 was a Sunday and defendant’s deadline to file a § 2255 motion
       asserting a Johnson claim was June 27, 2016.

                                                 3
attempted use, or threatened use of physical force against the person or property of another . . . .”

18 U.S.C. § 924(c)(3)(A). The Tenth Circuit determined that the use or threatened use of violent

force was a necessary element of Hobbs Act robbery, and Hobbs Act robbery qualifies as a “crime

of violence” under § 924(c). Melgar-Cabrera, 892 F.3d at 1065-66.

       Plaintiff argues that defendant’s § 2255 motion is untimely based on the Tenth Circuit’s

decision in United States v. Greer, 881 F.3d 1241 (10th Cir. 2018). In Greer, the Tenth Circuit

narrowly construed the new constitutional right recognized in Johnson and stated that Johnson

merely allows a defendant to challenge the validity of a sentence under the ACCA. Id. at 1248. The

defendant in Greer asked the Tenth Circuit to apply the reasoning of Johnson to the United States

Sentencing Guidelines (USSG), but the Tenth Circuit found that this was not a true Johnson claim.

Id. Defendant argues that Greer has been “possibly abrogated” and it would be “ill-advised for this

Court to resolve the issue of timeliness before the Tenth Circuit resolves the fate of Greer.” Dkt.

# 184, at 5. Since defendant’s reply was filed, the Tenth Circuit issued a decision in United States

v. Pullen, 913 F.3d 1270 (10th Cir. 2019), finding that Johnson did not create a new rule of

constitutional law that would allow a § 2255 claimant to challenge the residual clause of USSG §

4B1.2. In an unpublished decision, the Tenth Circuit found that a challenge to the definition of

“crime of violence” contained in § 924(c)(3)(B)(ii) did not fall within the scope of the rule

recognized in Johnson, and a defendant challenging his conviction under § 924(c) could not rely on

Johnson to show that his motion was timely under § 2255(f)(3). United States v. Wing, 730 F.

App’x 592 (10th Cir. Apr. 4, 2018).3 The Court finds that defendant’s challenge to his § 924(c)



3
       Unpublished decisions are not precedential, but may be cited for their persuasive value. See
       Fed. R. App. P. 32.1; 10th Cir. R. 32.1.

                                                 4
convictions does not fall within the scope of the new rule of constitutional law recognized in

Johnson, and he cannot rely on § 2255(f)(3) to show that his § 2255 motion is timely. Defendant

argues that Greer has been called into question, but recent decisions by the Tenth Circuit have

affirmed the holding of Greer that a Johnson claim must seek relief from a sentence imposed under

the ACCA. Defendant was not sentenced under the ACCA and he has not asserted a Johnson claim.

Defendant has not identified a Supreme Court decision other than Johnson that has been made

retroactively applicable to cases on collateral review, and he has not shown that his § 2255 motion

is timely under § 2255(f)(3). Defendant’s motion was not filed within one year of the date that his

convictions became final, and he cannot establish that his motion was timely under § 2255(f)(1).

The Court has considered whether defendant’s § 2255 motion could be timely under any other

provision of § 2255(f), and neither § 2255(f)(2) nor § 2255(f)(4) could be applicable. Defendant has

failed to show that his § 2255 motion is timely, and his motion (Dkt. # 176) should be dismissed as

time-barred.

        Plaintiff also argues that Melgar-Cabrera is dispositive of the claim raised in defendant’s §

2255 motion. Defendant acknowledges that Melgar-Cabrera appears to foreclose his challenge to

the validity of his convictions under § 924(c), but he seeks to preserve his argument that Melgar-

Cabrera was wrongly decided. Dkt. # 184, at 3. The Court notes that defendant has challenged

whether Hobbs Act robbery qualifies as a crime of violence under § 924(c)(3)(A), and this argument

is preserved for the purpose of appeal. However, Melgar-Cabrera is binding precedent and plaintiff

is correct that Melgar-Cabrera would require the Court to reject defendant’s challenge to the validity

of his § 924(c) convictions if he had filed a timely § 2255 motion.




                                                  5
       The Court has considered the claim raised in defendant’s § 2255 motion (Dkt. # 176) and

finds that his motion should be dismissed as time-barred. Rule 11 of the Rules Governing Section

2255 Proceedings instructs that “[t]he district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” Pursuant to 28 U.S.C. § 2253, the court may

issue a certificate of appealability “only if the applicant has made a substantial showing of the denial

of a constitutional right,” and the court “indicates which specific issue or issues satisfy [that]

showing.” A petitioner can satisfy that standard by demonstrating that the issues raised are debatable

among jurists, that a court could resolve the issues differently, or that the questions deserve further

proceedings. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (citing Barefoot v. Estelle, 463 U.S.

880, 893 (1983)). After considering the record in this case, the Court concludes that a certificate of

appealability should not issue as defendant has not made a substantial showing of the denial of a

constitutional right. The record is devoid of any authority suggesting that the Tenth Circuit Court

of Appeals would resolve the issues in this case differently.

       IT IS THEREFORE ORDERED that defendant’s amended motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255 (Dkt. # 176) is dismissed as time-barred. A separate

judgment of dismissal is entered herewith.

       DATED this12th day of July, 2019.




                                                   6
